PER CURIAM.
In order to effect an orderly transition of the courts under the newly adopted judicial amendment to the Constitution of Florida (Article V,) it is necessary to promulgate certain temporary rules as an emergency matter.
Fla.Const. (Rev.) art. V, § 20(c) (8) contains the following:
“All fines and forfeitures received from violations of ordinances or misdemeanors committed within a county or municipal ordinances committed within a municipality within the territorial jurisdiction-of the county court shall be paid monthly to the county or municipality respectively. If any costs are assessed and collected in connection with offenses tried in county court, all court costs shall be paid into the general revenue fund of the state of Florida and such other funds as prescribed by general law.”
Fla.Stat. § 34.191, F.S.A., relating to fines, forfeitures and costs contains the following:
“(1) All fines and forfeitures arising from offenses tried in the county court shall be collected, and accounted for by clerk of the court, and deposited in a special trust account. All fines and forfeitures received from violations of ordinances or misdemeanors committed within a county or municipal ordinances committed within a municipality within the territorial jurisdiction of the county court shall be paid monthly to the county or municipality respectively, except as provided in section 23.103, Florida Statutes.
“(2) All court costs assessed in county court shall be paid to and retained by the county except as provided in Florida Statutes 23.103 and 23.105 and subsection (3) hereof.”
When a municipal court is abolished, all fines and forfeitures are paid to the municipality and the costs are paid to the county. There is no statute setting forth the amount of costs or the manner in which such costs should be assessed. This has created a question which must be resolved prior to the time that any .municipal ordinances are tried by the county court. The following Transition Rule 8 is adopted by the Court to become effective at 11:59 p. m., Eastern Standard Time, January 1, *7401973, and shall remain in effect until superseded by an act of the Legislature:
TRANSITION RULE 8, COSTS IN COUNTY COURT
When any municipal court is abolished and violations of municipal ordinances are prosecuted in county court, the circuit judges and county judges of a circuit may, by local rule, establish a schedule of costs required by Fla.Const. (Rev.) art. V, § 20 (c)(8), and Fla.Stat. § 34.191(2), F.S.A., of costs required to be assessed in the county court and paid to the county.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.